Citation Nr: 1441084	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for a prostate disability, to include as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, with service in the Republic of Vietnam from September 22, 1966 to August 20, 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

Entitlement to service connection for reflux esophagitis was granted by the RO in a March 2013 rating decision.  As the March 2013 rating decision constitutes a full grant of the benefit sought with regard to that issue, it is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange during his active military service.

2.  Neither prostatitis nor benign prostatic hypertrophy was shown in service, and neither has been shown to be related to service, to include in-service exposure to Agent Orange.

3.  A February 1997 rating decision denied service connection for peripheral neuropathy, and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

4.  Evidence received since the time of the February 1997 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy.



CONCLUSIONS OF LAW

1.  The Veteran's prostate disability was not incurred in or aggravated by active military service and may not be presumed to have been so incurred or aggravated, to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The February 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
3.  Evidence received to reopen the claim of entitlement to service connection for peripheral neuropathy is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  With regard to the Veteran's claims to reopen the issue of entitlement to service connection for peripheral neuropathy and entitlement to service connection for a prostate disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in November 2006 and January 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2006 letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claim for service connection for peripheral neuropathy.  See Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran did not undergo VA examinations with regard to his claims, as there is no competent evidence suggesting a link between the Veteran's peripheral neuropathy or prostate disability and his active duty service, including in-service exposure to Agent Orange.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
      
There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


I.  Prostate Disability

The Veteran contends that he was exposed to Agent Orange during active duty service, and that his prostate disability is the result of such exposure. 

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; diabetes mellitus, type 2; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records show that he served in the Republic of Vietnam from September 22, 1966 to August 20, 1967; therefore, he is presumed to have been exposed to Agent Orange during his active duty service.

However, the Veteran's diagnosed prostate disabilities are not among the list of diseases or disorders for which presumptive service connection may be awarded.  In that regard, the medical evidence in the claims file reflects diagnoses of chronic prostatitis and benign prostatic hypertrophy, beginning as early as 1982.  VA treatment records from 1984 note that the Veteran reported a two-year history of prostate trouble.  Although the regulations permit for an award of service connection for prostate cancer on a presumptive basis, the evidence of record does not demonstrate a diagnosis of prostate cancer.  Accordingly, entitlement to service connection for a prostate disability based on in-service exposure to Agent Orange is not warranted on a presumptive basis.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The most probative evidence in the claims file does not show that the Veteran's prostate disability is directly related to his active duty service.  The Veteran's service treatment records are silent as to any complaints or diagnoses of a prostate disability.  The first medical evidence in the claims file regarding a prostate disability is dated in 1984, and notes a mere two-year history of prostate symptoms, placing the first observed prostate symptoms in 1982, 15 years after service discharge.  There is no medical evidence in the claims file suggesting a link between the Veteran's prostate disability and his active duty service or his in-service exposure to Agent Orange.

The Board acknowledges that lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran has not provided any lay statements suggesting that he experienced symptoms of a prostate disability during service.  The Veteran's statements are not competent evidence of a link between his current prostate disability and his in-service exposure to Agent Orange because, as a lay person, he is not competent to provide evidence which requires medical knowledge as he lacks the requisite professional training, certification, and expertise to present an opinion regarding etiology.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, there is no competent evidence of a nexus between the Veteran's prostate disability and his active duty service.  For that reason, entitlement to service connection for a prostate disability is not warranted on a direct basis.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  There are current diagnoses of prostatitis and benign prostatic hypertrophy.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Nevertheless, the Veteran's service treatment records are negative for any complaints of, or treatment for, a prostate disability, and the Veteran does not allege that he had symptoms of a prostate disability during service.  Moreover, there is no evidence of a prostate disability until 15 years after service discharge.  Last, there is no competent evidence suggesting a link between the Veteran's prostate disability and his active duty service, including his in-service exposure to Agent Orange.  Accordingly, as the preponderance of the evidence is against the Veteran's claim, the doctrine of resolving doubt in the Veteran's favor is not for application, and service connection for a prostate disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Peripheral Neuropathy

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for peripheral neuropathy.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for peripheral neuropathy in February 1997 and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013). 

The February 1997 rating decision denied service connection for peripheral neuropathy on the basis that there was no evidence of acute or subacute peripheral neuropathy within one year of exposure to Agent Orange and there was no evidence of record suggesting a link between the Veteran's peripheral neuropathy and his active duty service, including his in-service exposure to Agent Orange.

In August 2006, the Veteran filed the current claim to reopen the issue of entitlement to service connection for peripheral neuropathy.  In a September 2007 rating decision, the RO declined to reopen the Veteran's claim.  However, in August 2009 and December 2009 Supplemental Statements of the Case, the RO did not address the issue of new and material evidence, instead adjudicating the claim for service connection on the merits.  Accordingly, the RO treated the issue as reopened.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for peripheral neuropathy, the Board does not have jurisdiction to consider a claim which has been previously finally adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the February 1997 rating decision, pertinent evidence added to the claims file includes VA treatment records ranging from 1984 to 2012.  The treatment records reflect diagnoses of and treatment for peripheral neuropathy as well as radiculopathy, but do not suggest a link between the Veteran's peripheral neuropathy and his active duty service or his in-service exposure to Agent Orange.  Additionally, they do not indicate that the Veteran experienced symptoms of peripheral neuropathy within weeks or months of exposure to Agent Orange.

Although the evidence received since the February 1997 rating decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Veteran's claim for service connection for peripheral neuropathy because it does not tend to show that the Veteran's peripheral neuropathy may be associated with active duty service, to include exposure to Agent Orange, and it does not indicate that the Veteran experienced symptoms of peripheral neuropathy within weeks or months of exposure to Agent Orange.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156(a).

The claim for service connection for peripheral neuropathy was denied in February 1997 because the evidence of record did not suggest a link between the Veteran's peripheral neuropathy and his active duty service or in-service exposure to Agent Orange and because the evidence did not show that the Veteran experienced symptoms of peripheral neuropathy within weeks or months of exposure to Agent Orange, permitting a finding of early onset peripheral neuropathy which is entitled to presumptive service connection.  As the newly submitted evidence does not indicate a possible link between the Veteran's peripheral neuropathy and his active duty service or in-service exposure to Agent Orange, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)   Accordingly, the claim for entitlement to service connection for peripheral neuropathy is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for peripheral neuropathy has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for a prostate disability is denied.

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for peripheral neuropathy is not reopened and the appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


